 

SALE & PURCHASE AGREEMENT FOR THE ACQUISITION

 

of

 

100% OF THE SHARES AND ASSETS OF ASIA EQUITY EXCHANGE GROUP CO., LTD.,

a company incorporated under the laws of Samoa,

with its address at

Portcullis TrustNet Chambers, P. O. Box 1225,

Apia, Samoa

(“AEEGCL”)

 

THIS AGREEMENT is between

 

ASIA EQUITY EXCHANGE GROUP, INC.,

a company incorporated under the laws of the State of Nevada, USA,

with its address at

Unit 1507, 15/F., Convention Plaza-Office Tower,

1 Harbour Road, Wanchai,

Hong Kong

(“AEEX” or the “Company”)

 

And

 

WANG ZHONG, M.D., representing the shareholders of

100% of the shares of

ASIA EQUITY EXCHANGE GROUP CO., LTD.

Portcullis TrustNet Chambers, P. O. Box 1225,

Apia,

Samoa

(“Shareholders’ Representative”)

 

(collectively the “Parties”)

 

WHEREAS, AEEX desires to purchase 100% of the Issued and Outstanding shares of
AEEGCL (the “AEEGCL Shares”), together with all of the assets of AEEGCL (the
“Business Assets”) on the terms and subject to conditions set forth herein and;

 

WHEREAS, THE SHAREHOLDERS’ REPRESENTATIVE will deliver the AEEGCL Shares to
AEEX, and

 

WHEREAS, AEEGCL owns the property and assets, described more fully in Appendix A
and;

 

WHEREAS, AEEX has agreed to issue one billion shares of AEEX (the AEEX Shares”)
to the shareholders of AEEGCL at a deemed price of US$0.50 per AEEX share to
acquire 100% of the AEEGCL Shares and Business Assets of AEEGCL representing a
valuation of US$500 million and;

 

1 /7

 

 

WHEREAS, AEEX feels it is in its best interest that it acquire the aforesaid
shares and assets of AEEGCL and;

 

WHEREAS, Liu Jun, the President, Chief Executive Officer of AEEX is the
Company’s signing authority.

 

NOW THEREFORE, in consideration of the foregoing premises and the mutual
covenants, agreements, representations and warranties contained herein, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto
agree as follows:

 

ARTICLE I

SALE AND PURCHASE OF SHARES

 

1.1 On the basis of the representations herein contained and on the terms and
subject to the conditions set forth herein, AEEGCL the Shareholders’
Representative hereby agrees to sell, assign, transfer, convey and deliver to
AEEX, 100% of the AEEGCL Shares and AEEGCL agrees to sell, assign, transfer,
convey and deliver the assets of AEEGCL, together with all of its rights, titles
and interests in the business assets and all attendant or related assets of
AEEGCL, including, but not limited to: proprietary intellectual property,
documents, deeds, files, titles, patents, know-how and good-will, together with
any other item, assets, products, files, records, documents, signatures,
interests or rights pertaining to or relating to the Business Assets in keeping
with the intentions and the spirit of this Agreement.

 

1.2 AEEX hereby agrees to purchase and acquire 100% of the Shares and Business
Assets of AEEGCL and AEEX shall issue an aggregate of one billion
(1,000,000,000) new Common Shares of the Company to AEEGCL, and both parties
agree that this share issuance by AEEX represents payment in full of the US$500
million valuation noted in paragraph 1.1.

 

1.3 The Shareholders’ Representative, on behalf of the new shareholders (to be
defined herein) are fully aware that the Shares subscribed for hereunder have
not been registered with the Securities and Exchange Commission under the
Securities Act of 1933, as amended, and have been offered pursuant to the
exemption from registration contained in Section 4(2) of said Act and Regulation
S promulgated thereunder on the ground that no public offering is involved,
which reliance is based in part upon my representations set forth herein. It is
further understood and agreed that the Shares subscribed for hereunder may not
be offered, sold, transferred, pledged or hypothecated to any persons in the
absence of registration under the Securities Act of 1933 and applicable state
securities laws, or an opinion of counsel satisfactory to the Company that such
registration is not required. It is further understood that a legend will be
placed on each new AEEX certificate, which sets forth the restrictions set forth
herein unless and until the AEEX Shares are registered.

 

1.4 On the basis of the representations herein contained and on the terms and
subject to the conditions set forth herein, AEEGCL hereby agrees to transfer
control of the AEEGCL Shares and Business Assets of AEEGCL to AEEX through the
acceptance and confirmation by AEEGCL of the issuance and granting, by AEEX, of
1,000,000,000 newly issued AEEX Shares, represents the full purchase price of
100% of the shares of AEEGCL and all of its assets.

 

2 /7

 

 

ARTICLE II

CLOSING

 

2.1 On or before January 31, 2016 (the “Closing”), AEEGCL should deliver, for
transmittal to AEEX, dully authorized, properly and fully executed documents in
English, evidencing and confirming the sale of 100% of the AEEGCL Shares and the
Business Assets.

 

2.2 The consummation of the transfer by AEEGCL to AEEX, and the acquisition by
AEEX of AEEGCL and its assets shall be the issuance of One Billion new Common
Shares which shall occur on or before November, 30, 2016, and AEEX shall
deliver, or cause to be delivered, to AEEGCL, a board resolution confirming the
issuance of One Billion (1,000,000,000) common shares that are being sold,
assigned, and conveyed to the shareholders of AEEGCL. Such board resolution
shall be duly executed, endorsed and/or authenticated for delivery to AEEGCL.

 

2.3 Immediately at the Closing, AEEX shall deliver to AEEGCL, stock
certificate(s) representing the AEEX Shares, to be issued in the names
designated by Shareholders’ Representative . It is understood that the stock
certificates so delivered will display the required restrictive legend pursuant
to Rule 144 of the United States Securities and Exchange Act.

 

2.4 On or before January 31, 2016 AEEGCL shall deliver, for transmittal to AEEX,
duly authorized, properly and fully executed documents in English, evidencing
and confirming the sale of 100% of the AEEGCL Shares and the Business Assets.

 

ARTICLE III

EXECUTION

 

3.1 AEEX shall execute and deliver to AEEGCL, on the Closing Date, any and all
such other documents and instruments, and take or cause to be taken any and all
such other and further actions that may be necessary, appropriate or advisable
in order to vest fully, and to confirm the purchase and sale, the title to and
possession of the AEEX Shares.

 

3.2 AEEGCL shall execute and deliver to AEEX, on the Closing Date, any and all
such other documents and instruments, and take or cause to be taken any and all
such other and further actions that may be necessary, appropriate or advisable
in order to vest fully, and to confirm the purchase and sale, the title to and
possession of the AEEGCL Shares and all of the assets of AEEGCL.

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF AEEX

 



AEEX hereby represents and warrants to AEEGCL as follows (it being acknowledged
that AEEGCL is entering into this Agreement in material reliance upon each of
the following representations and warranties, and that the truth and accuracy of
each of which constitutes a condition precedent to the obligations of AEEX
hereunder):

 

4.1 Authorization. AEEX, represented by Liu Jun, the President, Chief Executive
Officer of AEEX has full power, legal capacity and authority to enter into this
Agreement and to consummate the transaction herein contemplated, and to perform
all obligations hereunder. This Agreement constitutes the legal, valid and
binding obligation of AEEX, and this Agreement is enforceable with respect to
AEEGCL in accordance with its terms. Neither the execution and delivery of this
Agreement, nor the compliance with any of the provisions hereof, will (a)
conflict with or result in a breach of, violation of or default under any of the
terms, conditions of provisions of any note, bond, mortgage, indenture, license,
lease, credit agreement or other agreement, document, instrument or obligation
to which AEEX is a party or by which AEEX or any of its assets for properties
may be bound or (b) violate any judgment, order, injunction, decree, statute,
rule or regulation applicable to AEEX or the assets or properties of AEEX.

 

3 /7

 

 

4.2 Legality of Shares. To the best of AEEX’s knowledge, the AEEX Shares, when
delivered as provided in this Agreement, will be baldly issued, fully paid and
nonassessable. The AEEX Shares, upon sale, assignment, transfer and conveyance
thereof, will not be subject to the preemptive right of any shareholder or any
other person. Upon delivery of and payment for the AEEX Shares as set forth in
this Agreement, AEEGCL shareholders will receive title to the AEEX Shares
thereto, free and clear of all liens, encumbrances, charges and claims
whatsoever, except as set forth in Section 1.3 above.

 

4.3 Compliance with Securities Laws

 

(a) To best of the officers and directors’ knowledge, no formal or informal
investigation or examination by the Securities and Exchange Commission (the
“Commission”) or by the securities administrator of any state is pending or
threatened against AEEX.

 

(b) Neither AEEX, nor any of its directors of officers, have been convicted of
any felony or misdemeanor in connection with the sale or purchase of any
security or involving the making of any false filing with the Commission.

 

(c) AEEX is not subject to any order, judgment or decree of any court of
competent jurisdiction temporarily, preliminarily or permanently restraining or
enjoining such person from engaging in or continuing any conduct or practice in
connection with the sale or purchase of any security or involving the making of
any false filing with the Commission.

 

4.4 No undisclosed issues or liabilities. AEEX warrants that to the best of its
knowledge there are no, issues that might tend to cause damage to AEEX or its
shareholders, or state or federal regulatory problems of any description.

 

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF AEEGCL SHAREHOLDERS’ REPRESENTATIVE

 

5.1 Authorization. AEEGCL and the Shareholders’ Representative have full power,
legal capacity and authority to authority enter into this Agreement, to execute
all attendant documents and instruments necessary to consummate the transaction
herein contemplated, to purchase and acquire the AEEX Shares and to perform all
obligations hereunder. This Agreement constitutes the legal, valid or
appropriate for the purpose of and binding obligation of AEEGCL and this
Agreement is enforceable with respect to AEEGCL, in accordance with its terms.

 

5.2 Information Regarding this Agreement and the Company. AEEGCL had obtained
such information regarding the financial position and prospects of AEEX, as
AEEGCL considers necessary or appropriate for the purpose of purchasing and
acquiring the AEEX Shares pursuant to this Agreement.

 

5.3 Compliance with Securities Laws.

 

(a) To best of the officers and directors’ knowledge, no formal or informal
investigation or examination by the Commission or by the securities
administration or legal authority of any state or jurisdiction within or outside
of the United States, Canada, China or the British Virgin Islands, is pending or
threatened against AEEGCL.

 

4 /7

 

 

(b) Neither AEEGCL nor its officers or owners have been convicted of any felony
or misdemeanor in connection with the sale or purchase of any security or
involving the making of any false filing with in any jurisdiction.

 

(c) AEEGCL is not subject to any order, judgment or decree of any court of
competent jurisdiction temporarily, preliminarily or permanently restraining or
enjoining them from engaging in or continuing any conduct or practice in
connection with the sale or purchase of any security or involving the making of
any false filing with in any jurisdiction.

 

5.4 Disclosing of Transference of Control

 

(a) AEEGCL understands and accepts that certain legal and regulatory filings and
disclosures will be required in order to properly and legally execute the
transfer of control of the shares and assets. Such filings and disclosures may
include, but are not limited to the filing of a Schedule 14C Information
Statement pursuant to Section 14(c) of the Securities Exchange Act of 1934 or a
Form 8-K with the United States Securities and Exchange Commission,

 

(b) AEEGCL will assist fully in the preparation and filing of all such required
filings in order to fully insure that all required filings are executed and
filed properly and in a timely manner.

 

(c) The Shareholders’ Representative will provide a detailed list of AEEGCL
individuals or entities (the “New Shareholders”) designated to receive the AEEX
Shares pursuant to issuance of the 1,000,000,000 Common Shares specified in this
Agreement.

 

(d) The above noted detailed list of AEEGCL New Shareholders shall include the
full legal name of the individual or entity receiving AEEX Common Shares, the
full address and citizenship of corporate jurisdiction of each New Shareholder.

 

5.5 AEEGCL warrants that the Shareholders’ Representative and AEEGCL shall
deliver to AEEX all of rights, titles and interests in 100% of the shares of
AEEGCL, the company AEEGCL and the assets and all attendant or related assets,
including, but not limited to: proprietary intellectual property, maps,
documents, deeds, files, titles, patents, know-how and good-will, together with
any other item, assets, products, files, records, documents, signatures,
interests of rights pertaining to or relating to the Assets in keeping with the
intentions and the spirit of this Agreement.

 

5.6 AEEGCL warrants that all translations in English of all documents, as
required by the US Securities Act shall be accurate legal translations and that
any discrepancy between the original documentation and the English translation,
the English translation shall take precedence.

 

5.7 AEEGCL warrants and confirms that immediately upon executing this Agreement
by its designated signing authority it will, undertake a full and up-to-date
audit of the financial position of AEEGCL, which audit will be conducted by an
auditor qualified by the Public Company Accountability Oversight Board
(P.C.A.O.B.)

 

5 /7

 

 

ACTICLE VI

MISCELLANEOUS PROVISIONS

 

6.1 Parties in Interest. This Agreement shall be binding upon and inure to the
benefit of the Parties hereto, and the heirs and personal representatives of
each of them, but shall not confer, expressly or by implication, any rights or
remedies upon any other party,

 

6.2 Confidentiality. The Parties agree that the terms and conditions of this
agreement shall be kept strictly confidential and shall not reveal or divulge to
any third party or entities other than for regulatory filings or tax purposes
and/or pursuant to a court order. The parties further agree that any
dissemination of this agreement shall not be made without prior written consent
of the other party.

 

6.3 Governing Law. This Agreement is made and shall be governed in all respects,
including validity, interpretation and effect, by the laws of the State of
Nevada.

 

6.4 Shares to Be Held in Escrow. The parties agree that all shares issued,
pursuant to the terms and conditions of this agreement, but all shares so issued
SHALL BE HELD IN ESCROW and shall be deemed to be in the full control of the
issuing party until the Closing.

 

6.5 Notice. All notices, requests or demands and other communications hereunder
must be in writing and shall be deemed to have been duly made if personally
delivered or mailed, postage prepaid, to the parties as follows:

 

   (a)If to AEEX, to    ASIA EQUITY EXCHANGE GROUP. INC.,        Liu Jun      
 Unit 1507, 15/F., Convention Plaza-Office Tower,       1 Harbour Road, Wanchai,
       Hong Kong

 

   (b)If to AEEGCL, to   WANG ZHONG       Portcullis TrustNet Chambers,      
P.O.Box 1225, Apia,       Samoa

 

Either party hereto may change his address by written notice to the other party
given in accordance with this Section 6.5.

 

6.6 Entire Agreement. This Agreement contains the entire agreement between the
Parties and supersedes all prior agreement Parts, understandings and writings
between the Parties with respect to the subject matter hereof. Each party hereto
acknowledges that no representations, inducements, promises or agreements,
verbal or otherwise, have been made by either party, or anyone acting with
authority on behalf of either party, which are not embodied herein, and that no
other agreement, statement or promise may be relied upon or shall be valid or
binding. Neither this Agreement nor any term hereof may be changed, waived,
discharged or terminated verbally. This Agreement may be amended or any term
hereof may be changed, waived, discharged or terminated by an agreement in
writing signed by each of the parties hereto.

 

6 /7

 

 

6.7 Captions and Headings. The article and section headings throughout this
Agreement are for convenience and reference only, and shall in no way be deemed
to define, limit or add to the meaning of any provision of this Agreement.

 

6.8 Attorneys’ Fees. In the event of any litigation between the parties hereto,
the non-prevailing party shall pay the reasonable expenses, including the
attorneys’ fee, of the prevailing party in connection therewith.

 

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Agreement as of the day and year first above written.

 

ON BEHALF OF ASIA EQUITY EXCHANGE GROUP, INC.

 

/s/ Liu Jun   Designated Signing Authority     LIU JUN     President,     ASIA
EQUITY EXCHANGE GROUP, INC.

 

ON BEHALF OF ASIA EQUITY EXCHANGE GROUP CO., LTD.

 

/s/ Wang Zhong   Designated Signing Authority     WANG ZHONG.     Director    
ASIA EQUITY EXCHANGE GROUP CO., LTD.

 

  Signature of Witness: /s/ Zhang Bei   Name:  Zhang Bei   Address:  No.3009,
Wanze Mansion, West Sungang Road,      Futian District, Shenzhen, Guangdong,
China

 

WANG ZHONG, M.D.:



/s/ Wang Zhong       Date: November 30, 2015   

 

7 /7

 

